          Case 3:20-cv-02731-VC Document 833 Filed 11/19/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6302965)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-6967
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov
        neal.hong@usdoj.gov

Attorneys for Federal Defendants

                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,           )   CASE NO. 3:20-cv-02731-VC
                                               )
        Plaintiffs,                            )   NOTICE OF ERRATA REGARDING
                                               )   DECLARATION OF ASSISTANT FIELD
   v.                                          )   OFFICE DIRECTOR ALEXANDER PHAM
                                               )   (ECF NO. 264-1)
DAVID JENNINGS, et al.,                        )
                                               )
        Defendants.                            )
                                               )
                                               )
                                               )




NOTICE OF ERRATA
No. 3:20-cv-02731-VC
         Case 3:20-cv-02731-VC Document 833 Filed 11/19/20 Page 2 of 2




       Federal Defendants respectfully submit this notice of errata regarding the May 27, 2020

Declaration of Alexander Pham, ECF No. 264-1.

       The May declaration stated that the vertical distance between the bottom and top bed platforms

of the bunks at the Mesa Verde Detention Facility (Mesa Verde) is 49 inches. ECF No. 264-1, ¶ 40. As

Federal Defendants previously notified Plaintiffs, and notified the Court on the record, this statement

was inadvertently incorrect; the vertical distance is approximately 36 inches. Mr. Pham received the 49-

inch measurement from GEO and relied on it in his May declaration. See Supplemental Declaration of

Alexander Pham (attached). Federal Defendants apologize to Plaintiffs and the Court for this error. 1



DATED: November 19, 2020                             Respectfully submitted,
                                                     DAVID L. ANDERSON
                                                     United States Attorney

                                                     s/Shiwon Choe
                                                     SHIWON CHOE
                                                     Assistant United States Attorney

                                                     Attorneys for Federal Defendants




1
 As Federal Defendants previously notified Plaintiffs and the Court, the May declaration contained
another inadvertently inaccurate statement. See Notice of Errata and attached Declaration, ECF No. 324.
This was a mistake made without an intent to mislead Plaintiffs or the Court. See Supplemental
Declaration of Alexander Pham (attached). Federal Defendants again apologize to Plaintiffs and the
Court for this error.
NOTICE OF ERRATA
No. 3:20-cv-02731-VC                                 1
